Winborne, J.
While appellants assign as, and stress for error many exceptions taken in the trial below, we deem the treatment of basic questions to be sufficient for correct determination of the points involved. These are accordant with the theory of the trial below, in which we find no prejudicial error.
1. Where in the trial of this action plaintiff produces paper writings, in the form of negotiable notes purporting to be payable to him and to be signed by intestate of defendants, administrator and administratrix, upon which the action is based, and testifies to his possession of them since certain dates, even though such dates correspond with the purported dates of such paper writings, and identifies the purported signatures thereto to be in the handwriting of said intestate, are such paper writings admissible in evidence? Yes. See Pate v. Brown, 85 N. C., 166; Pugh v. Grant, 86 N. C., 40; Kiff v. Weaver, 94 N. C., 274; Johnson v. Gooch, 116 N. C., 64, 21 S. E., 39; Trust Co. v. Bank, 167 N. C., 260, 83 S. E., 474:
However, defendants contend that such paper writings are inadmissible in that the admission of them in evidence contravenes the provisions of C. S., 1795, which, briefly stated, provides that upon the trial of an action a party or a person interested in the event shall not be examined as a witness in his own behalf against the administrator of a deceased person, concerning a personal transaction or communication between the witness and the deceased person.
This contention is untenable for these reasons: (1) This Court, in construing this statute, C. S., 1795 (formerly C.O.P., 343, the Code, 590, and Revisal, 1631, successively), has adopted, and applied in a long line of decisions the construction that while such party is incompetent to testify that he saw the deceased person actually sign the particular paper, he is competent to prove the handwriting of such deceased person. Peoples v. Maxwell, 64 N. C., 313; Rush v. Steed, 91 N. C., 226; Hussey v. Kirkman, 95 N. C., 63; Ferebee v. Pritchard, 112 N. C., 83, 16 S. E., 903; Sawyer v. Grandy, 113 N. C., 42, 18 S. E., 79; Haiterthwaite v. Davis, 186 N. C., 565, 120 S. E., 328. It was no doubt in deference to *561these decisions that no exception was taken to testimony of plaintiff. Moreover, after the notes were offered in evidence, M. W. Lister, called as witness for plaintiff, testified that be knew bis brother E. W. Lister’s signature, that the signature on the notes is bis genuine signature, and that the writing in the notes is that of E. W. Lister.
While the purported negotiable notes standing alone do not of themselves constitute evidence, yet accompanied as they are by competent evidence as to handwriting and signature of intestate of defendants, from which jury may infer that the notes are authentic and that they were executed by E. W. Lister, the party by whom they purport to be, they are admissible in evidence. After being identified by such evidence, which is not in conflict with provisions of C. S., 1795, the admission of the notes in evidence is not violative of such provisions.
2. The second question relates to the correctness of the ruling of the court in refusing to grant defendants’ motions, aptly made, for judgment as in case of nonsuit. C. S., 567.
Defendants, in their brief filed in this Court, debating the exceptions to refusal to grant these motions, direct their attack upon the ruling only in so far as it relates to their pleas of the three-year, and the seven-year statutes of limitation, under C. S., 441, and C. S., 438, but say nothing, in this connection, with regard to their plea of the one-year statute, under C. S., 412. Thus it appears that the challenge to the ruling on the motions in so far as it is affected by the plea under C. S., 412, is abandoned by defendants. If, however, this were not the case, the evidence appearing in the record, and tending to show that plaintiff filed his claim with defendants within one year after their qualification, and that they admitted it, is sufficient to take the case to the jury with respect thereto. C. S., 412, in pertinent portion, provides : “If a person against whom an action may be brought dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, an action may be commenced against the personal representative after the expiration of that time, and within one year after the issuing of letters testamentary or of administration, provided the letters are issued within ten years of the death of such person. If the claim upon which the cause of action is based is filed with the personal representative within the time above specified, and admitted by him, it is not necessary to bring an action upon such claim to prevent the bar . . .” See Rodman v. Stillman, 220 N. C., 361, 17 S. E. (2d), 336, and cases cited. And the record discloses that the court, in charging the jury on the issues submitted as to the several statutes pleaded by defendants, in bar of the right of plaintiff to maintain this action, made the answer thereto to turn upon the facts the jury should find from the evidence, and by its greater weight, as to whether the claim of plaintiff filed with *562defendants as personal representatives of E. ~W. Lister, deceased, within one year after the issuing of letters of administration, was admitted by them. In this connection it is proper to note that plaintiff alleges in his complaint that the notes sued upon were duly presented to the defendants for payment within twelve months from the date of their qualification; that in answer thereto the defendants admit that “plaintiff some time after the death of Dr. E. W. Lister made claim against the defendants upon the paper writings which he now alleges to he notes”; that on the trial the plaintiff testified that he presented his “claim for those two notes just introduced in evidence” to the administrators in August, 1934; that the defendant M. W. Lister, the administrator, as witness for the plaintiff, testified that his brother E. W. Lister died the latter part of April, 1934; and that “some time in June” the plaintiff “sent the papers to us, of course to file,” and on cross-examination said, “This claim was mailed to me in June, 1934”; and that there is no evidence to the contrary. Thus, patently, the court was correct in assuming that plaintiff had filed claim with the personal representatives within one year after the issuing of letters of administration, leaving open for the jury’s determination the question as to whether the defendants, the administrators, had admitted the claim as filed. Such construction in the light of the pleadings and the evidence is in harmony with proper construction of the provisions of C. S., 412. And if the claim were admitted it would not be necessary to bring an action on such claim to prevent it being barred. Rodman v. Stillman, supra. On the other hand, if the claim had not been filed and admitted plaintiff could not maintain the action. Hence, as one note in suit matured on 19 April, 1933, and the other on 1 January, 1933, each less than three years prior to the date of death of E. "W. Lister, an action on the notes was not then barred by the three-year statute of limitation, C. S., 441, and the filing of claim, and the admission of it, in accordance with the provisions of C. S., 412, would prevent the claim being barred. And any question as to whether the notes were or were not .under seal becomes immaterial in this phase of the case.
Moreover, the provisions of C. S., 438 (2) (formerly 0. 0. P., section 32, Code, section 153, and Revisal, section 392, successively), as construed by this Court in the case of Redmond v. Pippen, 113 N. C., 90, 18 S. E., 50, applies to an action against a personal, and where necessary the real representatives, to compel the performance of some right of which the debt itself is the foundation. MacRae, J., writing for the Court, said: “This is the more reasonable, as the result of an action against the personal representative upon an ordinary obligation of the deceased, is simply to ascertain the amount of the debt and fix it in a judgment.” Under this construction, C. S., 438 (2), is not applicable to case in hand.
*5633. Tbe third question relates to tbe charge of tbe court that tbe burden of proof as to tbe fifth issue is upon tbe defendants to satisfy tbe jury on tbe evidence, and by its greater weight, that E. W. Lister did not adopt as bis own tbe word “Seal” appearing on tbe notes. Tbe charge is in keeping with tbe decisions of this Court in tbe cases of Allsbrook v. Walston, 212 N. C., 225, 193 S. E., 151, and Currin v. Currin, 219 N. C., 815, 15 S. E. (2d), 279. Furthermore, here tbe words, “"Witness my band and seal,” appear in tbe body of tbe notes above tbe signature, and tbe notes contain all tbe evidence bearing on tbe subject.
4. Tbe fourth question relates to those portions of tbe charge on tbe fourth issue wherein tbe court instructed tbe jury to tbe effect that as each of tbe notes in question bears tbe recital “for value received,” there is a presumption that each was executed for a valuable consideration. This is in accord with tbe statute, C. S., 3004, which provides that “every negotiable instrument is deemed prima facie to have been issued for a valuable consideration, and every person whose signature appears thereon to have become a party thereto for value.” Upon this rule tbe court instructed tbe jury that “under all tbe evidence ... if you believe it and find tbe facts to be as all tbe evidence tends to show, you would answer that fourth issue Tes . . .” Careful consideration of tbe evidence in tbe record fails to show that this instruction is not well founded.
5. Tbe fifth question pertains to tbe exclusion of certain entries in tbe bandwriting of E. W. Lister, tbe intestate, in a book which be kept and which was found in bis room after bis death. Exceptions 11 and 13. Tbe entries are these:
“1932
“April 19th, 1932
Dr. John L. Lister Paid
700.00
on bis note 638.85
I gave him my note as
a receipt for same.
“July 14, 1932
Pd. by check $250.00 Receipt given.”
Plaintiff’s objection thereto is well taken (1) for that a personal representative cannot introduce declarations of tbe deceased unless they are a part of tbe same conversation or statements proven by tbe opposite party, Johnson v. Armfield, 130 N. C., 575, 41 S. E., 705; and (2) for that they were in tbe interest of tbe party making them — that is, “tbe *564law does not allow a party to make evidence for bimself and those who claim to take benefit of such declarations under him.” Austin v. King, 91 N. C., 286.
6. The sixth question is as to the sufficiency of the issues submitted. Exceptions 17 to 28, both inclusive. Defendants tendered eleven issues, the first eight of which relate to plaintiff’s alleged cause of action, and the last three to defendants’ alleged counterclaim, all of which the court refused to submit.
Issues submitted are sufficient when they present to the jury proper inquiries as to all determinative facts in dispute, and afford the parties opportunity to introduce all pertinent evidence and to apply it fairly. Hill v. Young, 211 N. C., 114, 6 S. E. (2d), 830, and cases cited. Also, Saieed v. Abeyounis, 217 N. C., 644, 9 S. E. (2d), 399; Oliver v. Oliver, 219 N. C., 299, 13 S. E. (2d), 549. When tested by this rule, the issues submitted in the present case meet all the requirements, in so far as the plaintiff’s cause of action is concerned. However, issues' pertaining to defendants’ counterclaim arise upon the pleadings, and these, tendered by defendants, were refused by the court, to wit:
“9. In what amount, if any, is plaintiff indebted to defendants by reason of the 1927 loan of $2,000 and the 1929 loan of $1,600 ?
“10. In what amounts, if any, is plaintiff indebted to defendants by reason of payments made by Dr. E. W. Lister to Zenas Pritchard ?
“11. In what amount, if any, is plaintiff indebted to defendants by reason of services of Dr. E. "W. Lister as managing agent for plaintiff?”
In this connection the record fails to show that plaintiff made a motion for judgment as in case of nonsuit, or that the court made any ruling as to defendants’ counterclaim. Hence, the question arises as to whether there is any evidence in the record of sufficient probative force to support a verdict on either of the above issues numbered 9, 10 and 11. And this necessitates also consideration of exceptions to exclusion of certain evidence offered by defendants. Exceptions 14 and 15.
9th Issue: As to indebtedness of plaintiff for loan or loans to which this issue relates, the case on appeal contains no evidence whatever tending to show any such, particular transactions.
10th Issue: As to indebtedness of plaintiff for payments made by Dr. E. W. Lister to Zenas Pritchard, defendants proposed to introduce in evidence two checks in the handwriting of, and drawn by Dr. E. W. Lister on the First and Citizens National Bank of Elizabeth City, N. C., to order of Zenas Pritchard, the first dated 21 December, 1932, for $122.00, and the second dated 23 December, 1933, for $102.00, each bearing endorsement “Zenas Pritchard,” the first being stamped “PAID 12-21-32,” and the second, “PAID 12-27-,” together with these entries *565on corresponding stubs, also in the handwriting of Dr. E. W. Lister. The first reads:
“$102.00
20.00
$122.00
Dec. 21, 1932.
To J. L. L. note Int. For_”;
and the second:
“102.00
Dec. 23, 1933.'
To Zenas Pritchard
For J. L. L. 1933 int.”
Upon objection, these checks and entries were excluded. Defendants except.
Manifestly, the entries on the check stubs are incompetent for the reasons assigned above in considering the eleventh and thirteenth exceptions. Johnson v. Armfield, supra; Austin v. King, supra. The checks, while payable to Zenas Pritchard, show nothing in themselves to indicate, or from which it may be inferred, that they were being drawn for the benefit, or in payment of debts of plaintiff, J. L. Lister. Without some earmark, other than self-serving declarations, to identify the checks as having been given for the benefit of plaintiff, they are immaterial and incompetent as evidence against him. But defendants contend that, in the light of the testimony of plaintiff that he gave his note to Dr. E. W. Lister for $1,100 and he “signed it on the back” and got the money from Zenas Pritchard for the note, interest on that amount for one year at the rate of six per centum per annum would be $102, the amount of one of the checks, and that this is some evidence from which the jury may infer that the check was in payment of interest due by plaintiff on his said note. This is speculative — and insufficient. And it is fair to state that plaintiff testified, without objection, that he paid the Pritchard note, “made all the payments of both principal and interest, but not direct to Mr. Pritchard.”
11th Issue: As to indebtedness of plaintiff on account of services of Dr. E. W. Lister as his managing agent, there is no evidence from which the jury could infer that anything he did in looking after farms of plaintiff was for or in expectation of pay, or how much such services as he rendered were worth. On the other hand, plaintiff testified, without objection, that “Dr, Elisha Lister looked after some of my farms for *566me in Pasquotank County sometimes. They were rented out to tenants and sometimes Dr. Elisba arranged for the management of those farms in my behalf. I did not pay Dr. Elisha Lister any money for these services and he never presented me a bill for anything-. That was a proposition between us. .We settled that together ourselves ... I don’t know what he did about looking after the work going on on the farm during the year ... he had been looking after the farm during the growing of the crops and would tell me about it, and it was a pleasure for him to do that . . . My brother never charged me anything for looking after the farms. I never heard of there being any claim until after this suit was started.”
Thus we find no error in the refusal of the court to submit the 9th, 10th and 11th issues tendered by defendants.
Other exceptive assignments have been given due consideration. In the judgment below, we find
No error.